Case 2:15-cv-03398-RRM-AYS Document 53 Filed 04/24/19 Page 1 of 1 PageID #: 238



 UNITED STATES DISTRICT COURT                                         CIVIL CONFERENCE
 EASTERN DISTRICT OF NEW YORK                                         MINUTE ORDER

 BEFORE: ANNE Y. SHIELDS                                              DATE: 4/24/19
         U.S. MAGISTRATE JUDGE                                        TIME: 1:30 PM


 CASE: CV 15-3398 (JFB) (AYS) Valladares, et al v. Glen Cove Diner, LLC et al

 TYPE OF CONFERENCE: Telephone

 APPEARANCES:           Plaintiff      Steven Moser

                        Defendant      Michael Giampilis

 THE FOLLOWING RULINGS WERE MADE:
 9      Scheduling Order entered.
 9      Settlement conference scheduled for __ in courtroom 830 of the Long Island Courthouse.
        Counsel shall comply with the undersigned’s individual rules on settlement.
 9      Proposed settlement pending: By __, each party shall notify the court by ex parte letter to
        chambers at (631) 712-5715 whether it accepts or rejects the proposed settlement. These
        letters will be kept confidential.
 9      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
 X      Other:Rulings by the Court:
          Based on Plaintiff’s counsel’s inability to communicate with Plaintiff Sanchez, Plaintiff’s
 counsel is granted leave to move to withdraw as counsel for Mr. Sanchez. Upon receipt of
 Plaintiff’s counsel’s motion to withdraw, Mr. Sanchez shall notify the Court, in writing, within
 thirty (30) days, whether he would like to: (1) keep Mr. Moser as his attorney; (2) represent
 himself in this action; or (3) obtain a new attorney.
        All discovery is extended until July 31, 2019. Plaintiff’s counsel is permitted one
 additional deposition of Defendants, not to exceed one hour, on the limited issue of whether
 Defendants reached an out of court settlement with Plaintiff Sanchez.
        Mr. Moser shall serve a copy of this Order on Mr. Sanchez by certified mail at his home
 address and shall file proof of service on the docket sheet.
                                                       SO ORDERED


                                                       /s/ Anne Y. Shields
                                                       ANNE Y. SHIELDS
                                                       United States Magistrate Judge
